

TERMINATION AGREEMENT
 


THIS TERMINATION AGREEMENT (this “Agreement”) is dated as of the 26th day of
October, 2006, by and between Platinum Energy Resources, Inc., a Delaware
corporation (“Platinum”), and Lance Duncan, an individual (“Duncan”).
 
WHEREAS, on January 26, 2006, Platinum, Tandem Energy Holdings, Inc. (“Tandem”)
and PER Acquisition Corp. (“PER”) and certain stockholders of Tandem, entered
into an Agreement and Plan of Merger (as amended, the “Merger Agreement”)
pursuant to which PER was to merge with and into Tandem; and
 
WHEREAS, in connection with the proposed merger, on January 26, 2006, Platinum
entered into a letter agreement with Duncan pursuant to which Platinum agreed to
pay to Duncan a fee for his services in connection with the proposed merger,
including introduction of the parties, as well as for future consulting services
(the “Letter Agreement”); and
 
WHEREAS, in connection with the parties’ determination to restructure the
proposed transaction, on October 4, 2006, the Merger Agreement was terminated by
the parties and on October 4, 2006, Platinum, PER, Tandem Energy Corporation
(“TEC”) and certain stockholders of Tandem, entered into an Asset Acquisition
Agreement and Plan of Reorganization (the “Acquisition Agreement”) pursuant to
which PER will acquire substantially all of the assets and assume substantially
all of the liabilities of TEC (the “Acquisition”); and
 
WHEREAS, in light of the restructured transaction, Platinum and Duncan wish to
jointly terminate the Letter Agreement.
 
NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:
 
1.    Termination
 
Platinum and Duncan hereby agree that the Letter Agreement is hereby terminated
as of the date hereof and is void and of no further force or effect without any
liability on the part of Duncan, Platinum or its past, present and future
officers, stockholders, directors, employees, representatives, attorneys,
agents, successors, divisions, companies, subsidiaries, parents and affiliates
(and past, present and future agents, directors, officers, stockholders,
employees, representatives and attorneys of such divisions, companies,
subsidiaries and affiliates)
 
2.    Representation and Warranties
 
Each parties represents and warrants that it is duly authorized to execute and
deliver this Agreement and that this Agreement is a valid binding obligation of
such party enforceable in accordance with its terms.
 
2.    Release
 
Duncan, on behalf of himself, his agents, representatives, attorneys, assigns,
heirs, executors, and administrators, hereby unconditionally and irrevocably
remises, releases and forever discharges Platinum, Tandem, TEC and Shamrock
Energy Corporation and their respective past, present and future officers,
stockholders, directors, employees, representatives, attorneys, agents,
successors, divisions, companies, subsidiaries, parents and affiliates (and
past, present and future agents, directors, officers, stockholders, employees,
representatives and attorneys of such divisions, companies, subsidiaries and
affiliates), or any of them (collectively, the “Releasees”), of and from any and
all suits, claims, demands, interest, costs, attorneys’ fees, expenses, actions
and causes of action, rights, liabilities, obligations, promises, contracts,
controversies, losses and debts of any nature whatsoever that Duncan, or his
heirs, successors, legal representatives or assigns, now has, owns or holds, or
at any time heretofore ever had, owned or held, or could have owned or held,
whether known or unknown, suspected or unsuspected. This release specifically
includes any and all contracts and agreements, including the Letter Agreement,
by and between any of the Releasees and Duncan and/or any of his affiliates, all
of which are hereby released, waived, terminated and discharged and any such
contracts or agreements shall be null and void and of no further effect as
between the parties thereto, except for the Finders Agreement and the Consulting
Agreement, dated even date herewith. Duncan further covenants and agrees that he
shall forever forbear from pursuing and does hereby waive and withdraw any legal
proceedings, administrative or judicial, against the Releasees asserting any
claim of any arising out of or that may have existed at any time on or prior to
the date of this Agreement. Duncan represents that he has not assigned any
asserted or unasserted claims to any person or entity and acknowledges that
Platinum enters into this Agreement in reliance on that representation. Nothing
herein shall preclude Duncan from enforcing the terms of this Agreement.
 

--------------------------------------------------------------------------------


 
3.    Miscellaneous
 
(a)    Successors and Assigns; Entire Agreement; No Assignment; Severability.
This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors or heirs, distributes and personal representatives.
This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes other prior and contemporaneous
arrangements or understandings, whether written or oral, with respect thereto.
This Agreement may not be assigned without the prior written consent of the
other party. If any portion of this Agreement is deemed unenforceable, such
provision shall be enforced to the fullest extent permitted by law and the
remainder of this Agreement shall remain in full force and effect.
 
(b)    Notices. All notices, consents and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a)
when delivered by hand or (b) five (5) business days after being mailed, prepaid
postage, certified mail, return receipt requested as follows: If to the Company:
Platinum Energy Resources, Inc., 25 Phillips Parkway, Montvale, New Jersey 07645
Attention: Barry Kostiner, President, facsimile (212) 581-0002. If to Duncan:
Keith C. Thompson Esq., Law Offices of Keith C. Thompson P.C., 4216 102nd
Street, Lubbock, Texas 79423, facsimile (806) 783-8357.
 
(c)    Changes; No Waiver. The terms and provisions of this Agreement may not be
modified or amended, or any of the provisions hereof waived, temporarily or
permanently, without the prior written consent of each of the parties hereto. A
waiver or failure to enforce the terms of this Agreement or any similar
agreement by a party in one instance shall not constitute a waiver of its rights
hereunder with respect to other violations of this or any other agreement. This
Agreement may be executed in separate counterparts, each of which shall be an
original and all of which when taken together shall constitute one and the same
agreement.
 
(d)    Governing Law. This Agreement and (unless otherwise provided) all
amendments hereof and waivers and consents hereunder shall be governed by the
internal law of the State of New York, without regard to the conflicts of law
principles thereof.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

       
PLATINUM ENERGY RESOURCES, INC.
 
   
   
    By:   /s/ Barry Kostiner  

--------------------------------------------------------------------------------

Name:     Barry Kostiner   Title:       Chief Executive Officer      
/s/ Lance Duncan
 

--------------------------------------------------------------------------------

LANCE DUNCAN
   

 
2

--------------------------------------------------------------------------------

